Carl V. Ende, et brought suit and obtained a judgment in a Justice of the Peace Court on a promissory note against Russell Hankins a minor, said judgment being rendered by default. Hankins by. his next friend then filed a petition in error to the Hardin Common Pleas alleging infancy.
The judgment of the Common Pleas in dismissing the petition in error was affirmed by the Court of Appeals on the ground that infancy ' was not shown upon the record by a bill of exceptions or otherwise disclosed.
Hankins in the Supreme Court contends:
1. That the Courts below erred in dismissing the petition in error.
Attorneys — W. P. Rowland and F. J. Stalter, Upper Sandusky, for Hankins; J. E. Simpson, Forest, for Ende, et.
2. That the Justice of Peace erred in rendering judgment against an infant without the appointment of a guardian ad litem.
3. That the transcript from the Justice of Peace Court would sufficiently bring the fact of infancy to the reviewing court.